Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 21 in the reply filed on 5/26/22 is acknowledged.
Status of Claims
Applicant’s amendments dated 5/26/22 have been entered. Claim 1 has been amended. Claims 8 and 13-20 have been cancelled. Claims 22-29 have been newly added. This leaves claims 1-7, 9-12, and 21-29 currently active and pending.

Claim Interpretation
Claims 21, 22, and 27 recite the limitation “generally approximately,” as these words are synonymous, it introduces redundancy into the claims that does not rise to the level of indefiniteness. For purposes of examination, ‘generally’ and ‘approximately’ will be considered to mean the same, and do not further modify each other.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Jr. et al. (US 20180282201), hereafter ‘Hancock.’
Regarding claims 1, 2, 5-7, 10-12, 21-23, 25-28, Hancock teaches a transparent glass substrate (Hancock  para 2, 55, 74) comprising a first surface with surface features (Hancock abs, fig 1B), where the surface features have an average height, as described by the surface roughness Ra, of about 10-500 nm (Hancock para 75) and an average maximum dimension (item 36B) (i.e. width), which may be considered an ‘average characteristic largest feature’ of 10 µm or less (Hancock para 74). As this height and width overlap with the claimed surface roughness Ra (feature height) and average maximum dimension (width), there would be embodiments of the prior art which would satisfy the claimed ratios of height:width. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the surface roughness (feature height) and average maximum dimension taught by Hancock overlaps with the instantly claimed surface roughness (feature height) and average maximum dimension and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05. 
Hancock teaches that the surface features are ‘generally approximately partial spheroid or ellipsoid voids,’ see figures 1B and 3B, where each of the features comprises adjacent peaks, a valley between peaks, and a width of feature as the distance to peak from peak (Hancock fig 1B, 3B, item 36b). As the values of Ra and average largest feature size overlap with those claimed, there would exist embodiments which meet the claimed relationship of the ratio of the average height to average width of the surface features = 2Ra divided by the average characteristic largest feature size.
Hancock teaches that the surface of the glass article, including the textured portion, is under compressive stress (Hancock para 79).
Finally, Hancock teaches that the haze may be adjusted as desired, particularly 25% or less (Hancock para 77). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the haze taught by Hancock overlaps with the instantly claimed haze and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 3, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches the glass composition is at least 60 mol% SiO-2 and that a mol% ratio of (Al2O3 + B2O3)/Σmodifiers is greater than 1, where the modifiers are alkali metal oxides (Hancock para 64). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claims 4, 24, and 29, Hancock teaches a textured glass substrate as above for claims 1, 22, and 27. Hancock further teaches that the glass composition comprises 61-65 mol% SiO2, 7-15 mol% Al2O3, 0-12 mol% B2O3, 9-21 mol% Na2O, 0-4 mol% K2O, 0-7 mol% MgO, and 0-3 mol% CaO. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant persuasively argues and provides data throughout the instant specification that the ratio of the average height to average width being about 0.065 provides unexpectedly superior results with regards to scratching resistance. See, for example, Fig. 14 and paragraph 52 of the as-published specification.
Response to Arguments
Applicant's arguments filed 5/26/22 regarding the 35 USC 103 rejection of claims 1-7, 10-12, and 21-29 have been fully considered but they are not persuasive.
Applicant provides a summary of amendments on pages 8-10, with arguments appearing to begin on page 10.
Applicant argues on pages 10-11 the claims are non-obvious over the prior art, asserting that Applicant was the first to discover the source of the problem of visible scratches in textured glass substrates, namely that the height-to-width ratio of the features affected the scratch resistance of the glass.
This argument is unpersuasive as the Examiner was able to locate a journal article from 2017 addressing this precise concept—though it does not provide data on what ratios might provide improved scratch resistance, simply that the height-to-width ratio affects scratch resistance. See Biao Feng ‘Effects of surface roughness on scratch resistance and stress-strain fields during scratch tests,’ attached.
Applicant argues on pages 11-12 that the instant specification provides for unexpected and superior results over Hancock, specifically that a ratio in excess of 0.06 provides for superior reduction of light, repeated scratches, while a ratio of 0.24 provides for optimal blunt object scratch resistance.
The Examiner respectfully disagrees. While obviousness may be overcome with a showing of unexpected results, the claims must be commensurate in scope with the proffered data and, further, the burden is on Applicant to explain the data, and finally that Applicant should compare a sufficient number of tests both inside and outside the claimed range to illustrate criticality.
In the instant case, Applicant argues for the broadest claimed range of 0.04-0.24 as being unexpectedly able to achieve unexpected and superior results over the prior art, however the data provided in the specification does not appear to support this assertion.
Firstly, the lower endpoint of 0.04 does not appear to be represented in the testing data, rendering the alleged inflection point of ‘not good’ at 0.02 to ‘good’ at 0.04 unclear. Further confounding the issue, Applicant’s as-published specification at paragraph 50 outright states that “0.06 is apparently the critical threshold ratio for superior blunt object scratch resistance occurs” (emphasis mine), which appears to contradict both Applicant’s arguments and the ranges claimed in claims 1 and 22.
Secondly, there are no values provided above/outside the claimed upper limit of 0.24. As such there is no comparative data to see the alleged superior and unexpected results. Still further, Applicant’s specification states that the superior/critical inflection point for light scratching appears to be 0.08, however there is no data provided at this value to illustrate that this is indeed the case.
That said, Applicant’s specification (see again, as-published paragraph 55) appears to provide support that the singular value of ‘about 0.065’ provides an unexpected superior balance of light, repeated scratch resistance and blunt object scratch resistance. Therefore, the claim which represents this embodiment, claim 9, has been noted as allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        8/27/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781